EXHIBIT “A” June 16, Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Klever Marketing, Inc. Commission File No. 000-18730 We have read the statements that we understand Klever Marketing, Inc. will include in Item 4.01 of the Form 8-K/A report it will file regarding the recent change of auditors.We agree with such statements made regarding our firm. We have no basis to agree or disagree with any other statement made in Item 4.01 of such report. Respectfully submitted, /s/ Robison, Hill & Co. Robison, Hill & Co.
